ORDER
PER CURIAM.
The Secretary has moved for panel reconsideration and for full Court review of the Court’s December 28,1992, decision. 3 Vet.App. 558. On February 23, 1993, the panel denied reconsideration and judgment was entered. It is
ORDERED, notwithstanding the Court’s prior practice, that the motion for review by the full Court is premature and is not accepted for filing. Full Court review of the Court’s decision and the panel’s denial of reconsideration may be sought within 14 days after the date of the latter action. In this case, that time limit is extended until the fourteenth day after the date of this order. If a timely motion is filed, the Clerk will recall the judgment and refer the motion to the Court. The Secretary is advised that full Court consideration is not favored and will be ordered only when it is necessary to secure or maintain uniformity of decision among panels, when a case involves a question of exceptional importance, or in other unusual circumstances.